Title: From Alexander Hamilton to James McHenry, 28 July 1798
From: Hamilton, Alexander
To: McHenry, James



Philadelphia July 28. 1798
Dear Sir

I send you a number of applications for Military appointments with br[i]ef notes of my opinion.
Allow me to remind you in writing of my nephew Philip Church whom I warmly recommend for a Captaincy in the Infantry. He is the eldest son of his father, has had a good education is a young man of sense of genuine spirit and worth—of considerable expectation in point of fortune. I shall esteem his appointment to this grade a personal favour, while I believe that it will consist with every rule of propriety.
There are two other young Gentlemen whom I must also recommend to your attention. They are Volckert Peter Van Rensselaer and Jeremiah H. Van Rensselaer nephews of Mrs. Schuyler. They are of honest and brave blood and of fair character—I recommend one as a first the other as a second Lieutenant.
Yrs with great regard

A H

